Citation Nr: 0203714	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  95-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired low 
back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran served on active duty from March 1959 to April 
1962, and from February 1963 to January 1980.

The current appeal arose from an April 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO, in pertinent part, denied 
entitlement to service connection for a chronic acquired low 
back disorder.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  A chronic acquired low back disorder was not shown in 
active service.

2.  Osteoarthritis was not shown disabling to a compensable 
degree during the first post service year.

3.  A chronic acquired low back disorder is not shown by the 
post service evidentiary record.


CONCLUSION OF LAW

A chronic acquired low back disorder was not incurred in or 
aggravated by active service; nor may service connection be 
presumed for osteoarthritis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1131, 5107 (West 1991 & Supp. 2001);  
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A service medical record dated on May 26, 1979, shows the 
veteran was seen with a history of having lifted heavy 
equipment four days prior.  He thought he had strained 
himself at that time.  On examination he could bend with 
significant pain.  He complained of deep pain in his left 
flank.  An x-ray of the lumbosacral spine was normal.  The 
clinical impression was back strain.

An undated service report of medical history completed by the 
veteran shows he reported he had or then had back trouble of 
any kind.

The April 1979 report of general medical examination for 
retirement shows the clinical evaluation of the spine was 
normal.  On the report of medical history portion of the 
examination the veteran indicated he had or then had 
recurrent back pain.

The veteran filed a claim of entitlement to service 
connection for a chronic acquired low back disorder in August 
1993.

VA conducted a general medical examination of the veteran in 
September 1993.  He reported having injured his back lifting 
equipment, 4.2 inch mortars with 50 pounds in 1964.  Since 
that time, he had had episodic recurrences of low back pain 
without radicular symptoms.  He had never been advised to 
have surgery.  He was taking Tylenol when needed for pain.  
The examiner diagnosed chronic recurrent low back pain.  The 
radiographic study of the spine was interpreted as normal.

On file is a substantial quantity of VA medical inpatient and 
outpatient treatment reports referable to post service 
treatment of the veteran for numerous disorders not the 
subject of the current appeal.

A July 1996 VA radiographic study shows a normal lumbar 
spine.

VA conducted a special orthopedic examination of the veteran 
in November 1996.  The veteran reported having done heavy 
lifting in service.  He stated that on one occasion he lifted 
650 pounds around 1969.  At that time he felt a sharp pain in 
his back and consulted with a doctor.  He was told he had a 
sprain in his back.  He stated that his back was not as much 
trouble as it used to be because he takes care of it, and 
does not do very much because he had not been working.  The 
examination diagnosis was low back pain, apparently post 
traumatic arthritis.  

VA conducted a medical examination of the spine in February 
1997.  The examiner noted he was to examine the lower back 
and provide an opinion as to whether a May 1979 low back 
injury was the source of the veteran's current low back pain.  
The examiner recorded that he had reviewed the veteran's 
chart and it showed that he presented to the dispensary in 
late May 1979 with a four day history of low back pain.  At 
that time examination was unremarkable.  A lumbar spine 
series was also grossly normal.  The examiner noted that a 
recent lumbar spine series done at the VA medical facility 
showed a grossly normal lumbar spine.  It was the opinion of 
the examiner that the back pain the veteran may experience 
presently is not most likely related to the history of the 
low back injury in May of 1979.  The examination diagnosis 
was normal examination of spine.

An April 2001 VA musculoskeletal examination shows that 
muscular development and skeletal structure were bilaterally 
equal.  There were no joint deformities, edema or tenderness.  
There was a full range of motion either active or passive 
without pain.

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting current disability was incurred in active 
military service or, if pre-existing service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001);  
38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings of a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post-
service development of a presumptive disease such as 
osteoarthritis to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2001);  38 C.F.R. §§ 3.307, 3.309 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).




The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under the laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2001).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).


The VCAA provides that, upon receipt of a complete or 
substantially complete claim, the Secretary shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103 (West Supp. 2001).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants as of the date of enactment of the VCAA, 
interpret and implement the mandates of the statute, "and do 
not provide any rights other than those provided by the 
VCAA."  66 Fed. Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Following receipt of the veteran's application, the 
RO properly notified him of any information and medical or 
lay evidence necessary to substantiate the claim.  


By virtue of multiple rating decisions, issued through the 
pendency of this appeal, including the statement of the case 
and supplemental statements of the case, and associated 
correspondence, the veteran was given notice of the laws and 
regulations pertaining to service connection.

In addition, rationales were provided explaining why a 
favorable determination could not be made with respect to the 
claim of entitlement to service connection for a chronic 
acquired low back disorder.  In doing so, the RO provided 
notice of what evidence was needed to substantiate the 
veteran's claim.

Thus, the duty to notify has been sufficiently complied with.  
See 38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The duty to assist has also been satisfied because the RO 
made reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained.

In particular, the RO has obtained the veteran's service 
medical records.  Service records, and medical records 
contemporary with the veteran's service, have also been 
associated with the claims file.  A substantial quantity of 
VA medical records are also associated with the claims file.  
The veteran has been examined three times by VA pursuant to 
his claim of entitlement to service connection for a chronic 
acquired low back disorder.  The veteran's claims file has 
been reviewed pursuant to examination.

Neither the veteran nor his representative have identified 
the existence of any relevant evidence which has not already 
been requested and/or obtained by the RO.


Finally, the Board notes that additional VA examination or 
medical opinion is not required with respect to the service 
connection claim.  Neither is required because the 
evidentiary record is devoid of a finding of an identifiable 
chronic acquired low back disorder either in service or post 
service.  As will be discussed below, the evidence of record 
does not establish that the veteran has a current disability 
diagnosed as a chronic acquired low back disorder for VA 
compensation purposes.  Additionally, a VA examiner reviewed 
the claims file and examined the veteran.  It was his opinion 
that the veteran's current low back symptomatology was not 
related to anything of service origin.  Therefore, further 
examination or medical opinion is not required.  See 
38 U.S.C.A. § 5103A(d)(2).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5103(a) (West 1991); 38 U.S.C.A. § 5103 
and 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the present 
appeal.  As a result, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question of a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of the new VCAA.  In this 
regard, the RO considered the veteran's claim under this new 
law when it issued its supplemental statement of the case in 
October 2001.  

The veteran was also given the opportunity to submit 
arguments and new evidence on his behalf, as was his 
representative.  He was afforded the opportunity to request a 
hearing, but chose not to request such.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (and cases cited 
therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993)); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a chronic acquired low back disorder.



Service connection is not warranted on either a presumptive 
or direct basis, because the probative evidence establishes 
that the veteran does not have an identifiable, diagnosable 
chronic acquired low back disorder for VA compensation 
purposes.  See Hickson, supra.

The evidentiary record includes a finding that the veteran 
has a low back disorder, most likely post traumatic arthritis 
in view of his reported injury in service. However, all 
radiographic studies have been negative for arthritis.  
Additionally, the most recent medical documentation of record 
shows that the veteran does not have a chronic acquired low 
back disorder and a VA competent medical opinion of record 
dissociates his current back pain from anything of service 
origin.  

The Court has held that pain per se is not a chronic acquired 
disability upon which to predicate a grant of entitlement to 
service connection.  Benitez v. West, 13 Vet. App. 282 
(1999).  A chronic acquired low back disorder for VA 
compensation purposes is not shown either in service or post 
service.

Because the veteran has failed to establish proof of a 
current diagnosis of a chronic acquired low back disorder, 
the Board finds that his claim of entitlement to service 
connection must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992) (holding that a veteran was not entitled to 
service connection where there was a total lack of evidence 
of any hypertension existing since service).

The veteran's own opinions and statements that he has a 
chronic acquired low back disorder linked to service are not 
competent evidence in this case.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).




Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has a chronic acquired low back disorder 
linked to service on any basis.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired low 
back disorder.  See Gilbert, supra.


ORDER

Entitlement to service connection for a chronic acquired low 
back disorder is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:


? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

